ORDER
PER CURIAM.
Darren Sydnor, Movant, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing. He filed his motion after he pleaded guilty to escape from confinement in violation of section 575.210, RSMo Cum.Supp.1997. We affirm.
*886We have reviewed the record on appeal and the briefs of the parties and concluded that the motion court’s decision was not clearly erroneous. Rule 24.035(k). A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(2). We have provided a memorandum opinion for the use of the parties only. Judgment affirmed.